DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Response to Amendment/Arguments
The amendment, filed 01/25/2021, has been entered. Claims 13-16 are cancelled. Claims 17-22 are added. Claims 1-12 and 17-22 are pending. Applicant’s arguments regarding claims 1-12 and 17-22 have been fully considered and are persuasive. Specifically, the previously cited reference of Andle fails to teach or suggest the newly added limitation of “the response signal determined separately for each of the preselected specified frequencies”.

Allowable Subject Matter
Claims 1-12 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a method for operating a resonator, the method comprising: exciting the resonator by means of a periodic excitation signal with an integer number of at least two signal components with one preselected specified frequency each; determining a response signal of the resonator at the preselected specified frequencies of the at least two signal components of the excitation signal, the response signal determined separately for each of the preselected specified frequencies; and calculating parameters of a resonator model based on the response signal.
Regarding claims 2-6, 11-12, and 17-18: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 7: The prior art, alone or in combination, fails to anticipate or render obvious a measurement apparatus, comprising: a resonator; and a signal processing device coupled with the resonator, the signal processing device being operable to: excite the resonator by means of a periodic excitation signal with an integer number of at least two signal components with one preselected specified frequency each; determine a response signal of the resonator at the preselected specified frequencies of the at least two signal components of the excitation signal, the response signal determined separately for each of the preselected specified frequencies; and calculate parameters of a resonator model based on the response signal.
Regarding claims 8-9 and 19-20: These claims are allowable due to at least their dependency on claim 7. 
Regarding claim 10: The prior art, alone or in combination, fails to anticipate or render obvious a method of measuring measure viscosity and/or density of a fluid using a resonator exposed to the fluid, the method comprising: exciting the resonator by means of a periodic excitation signal with an integer number of at least two signal components with one preselected specified frequency each; determining a response signal of the resonator at the preselected specified frequencies of the at least two signal components of the excitation signal, the response signal determined separately for each of the preselected specified frequencies; calculating parameters of a resonator model based on the response signal; and calculating the viscosity and/or density of the fluid from the parameters of the resonator model
Regarding claims 21-22: These claims are allowable due to at least their dependency on claim 10.
     Particular emphasis is given to the claim limitations bolded and italicized above. The excitation signal must be periodic and contain an integer number of signal components. More importantly, the signal components much each have a preselected specified frequency. In much of the prior art, the excitation frequencies are not preselected but, rather, depend on the resonance frequency of the resonator. Also see, e.g., applicant’s arguments filed 07/26/2018, page 8. Further, the determining of the response signal must be done at the preselected specified frequencies. In much of the prior art, the response of the resonator is measured as a frequency shift (usually a shift in the resonance frequency). For the instant claims, the “determining” must be done at the same exact “preselected specified frequencies” at which the resonator is excited. Also must be determined separately for each of the preselected specified frequencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ballato; Arthur, (US 8020432 B1), "Acoustic microelectromechanical viscometer"
Jesse; Stephen et al., (US 9535087 B2), "Band excitation method applicable to scanning probe microscopy"
Muramatsu; Hiroshi et al., (US 5334303 A), "Electrochemical measurement system"
Kobayashi, Yoshihiro, (US 20050052813 A1), "Mass measurement method, circuit for exciting piezoelectric vibration reed for mass measurement, and mass measurement apparatus"
Jakoby; Bernhard, (US 6765392 B1), "Method and device for evaluating a sensor device"
Miura; Shinsuke, (US 20100005865 A1), "Method for measuring viscosity and/or elasticity of liquid"
Andle; Jeffrey C., (US 20090216467 A1), "Sensor, system, and method, for measuring fluid properties using Multi-Mode Quasi-Shear-Horizontal Resonator"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856